Citation Nr: 0305826	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  98-11 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for major depression, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from January 
1969 to November 1971, and in the National Guard from 1974 to 
1995.  He served in the Persian Gulf from September 1990 to 
July 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  

In March 1998, the veteran stated that he was told he had 
Post Traumatic Shock Syndrome that he relates to his service 
in the Persian Gulf.  The Board construes this as an informal 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD), and the matter is referred to the RO 
for consideration.  

In March 2000, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran had active military service in the Southwest 
Asia Theater of operations from September 1990 to July 1991.  

3.  The veteran had no complaints, diagnosis or treatment for 
depression during his active service or for many years 
thereafter.  The veteran's psychiatric complaints have been 
attributed to a known diagnosis for which service connection 
has not been established.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for major 
depression to include as due to an undiagnosed illness are 
not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  In 
addition, in July 1997, and in April 2001, the RO contacted 
the veteran and notified him of the evidence needed to 
establish entitlement to the benefit sought, and what the RO 
would obtain, as well as what evidence was needed from the 
veteran and what he could do to help with his claim.  Also, 
in January 2002, the Board contacted the veteran and also 
informed him of the above.  No further assistance in this 
regard appears to be warranted.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection - undiagnosed illnesses

VA is also authorized to pay compensation to any Persian Gulf 
veteran suffering from a "qualifying chronic disability" 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that either became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or became manifest to a degree of 
disability of 10 percent or more prior to September 20, 2011.  
"Qualifying chronic disability" includes one or any 
combination of the following: disability previously defined 
in law at 38 C.F.R. § 3.317(b) (signs or symptoms of fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders); a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; 
and any diagnosed illness that the VA Secretary determines in 
regulations warrants a presumption of service connection.  
Compensation is warranted if the Persian Gulf veteran 
exhibits objective indications of qualifying chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms.  
Except for a medically unexplained chronic multi-symptoms 
illness such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, that is defined by a cluster of 
signs or symptoms, compensation is not payable under this 
provision if by history, physical examination, and laboratory 
tests the disability can be attributed to any known clinical 
diagnosis.  The term "signs" is defined as objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  38 
U.S.C.A. § 1117, as amended by Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001) (codified as amended at 38 U.S.C.A. § 
1117); 38 C.F.R. § 3.317.


The Evidence

As noted above, the veteran served on active duty from 
January 1969 to November 1971.  He also served in the 
National Guard from 1974 to 1995 with service in the Persian 
Gulf from September 1990 to July 1991.  His October 1968 
entrance examination report shows that the veteran denied a 
history of depression, and he was found on clinical 
evaluation to be psychiatrically normal.  The veteran's 
service medical records for active service show no complaint, 
diagnosis or treatment for a psychiatric disability.  

National Guard records show that in October 1977 and in June 
1982, the veteran reported a history of having frequent 
trouble sleeping, and insomnia was diagnosed.  In June 1985, 
he reported a history of having frequent trouble sleeping, 
and having depression or excessive worry; no pertinent 
diagnosis was given.  On an "over 40" screening in August 
1989, the veteran reported a history of depression or 
excessive worry.  In June 1991, he reported having trouble 
sleeping and that he had depression or excessive worry.  In 
November 1994 it was noted that the veteran had depression 
and was taking amitriptyline.  

On private examination in June 1997, the veteran complained 
of cognitive problems, as well as being short tempered and 
irritable.  He described his mood as depressed. It was stated 
that, upon evaluation, the veteran's protocol was strongly 
suggestive for recurrent depression.  

The veteran was examined by VA in December 1997.  He reported 
having an episode of diagnosed depression in the late 1980's, 
due to irritability, a short temper, sleep problems and 
worrying.  He indicated that he took amitriptyline, and 
recovered.   He stated that he believed the symptoms of 
depression began about six months after his return from the 
Persian Gulf.  He reported that he again began taking 
medication and got better.  He stated that he then learned 
that his wife had found another man, and the veteran had 
severe depression.  He noted that he got better in 1994 and 
that the depression returned in 1996.  Examination showed 
that he was alert, oriented, cooperative, and appropriately 
clad.  There was no evidence of loose associations, no clear 
hallucinations or delusions, no clear obsessions or rituals, 
and no suicidal or homicidal thoughts.  The examiner 
diagnosed major depression with partial remission, with a few 
resolved symptoms currently.  It was stated that the apparent 
first episode was in the 1980's, but worsened frequency and 
severity post Persian Gulf and associated martial problems.  

VA outpatient records dated in the late 1990's show a 
diagnosis of depression in April 1998.  

In September 1998, the veteran appeared at a personal hearing 
at the RO and gave testimony in support of his claim.  He 
stated that he was treated for stress prior to going to the 
Gulf War and that he had a great deal of stress when his wife 
asked for a divorce.  A complete transcript is of record.  

Private medical records from the South Central Human Service 
Center and from Cooperstown Medical Center were received by 
the RO in August 2000 and September 2000, respectively.  
These records are dated beginning in 1991 and contained 
diagnoses of depression and major depression.  

Discussion

After having carefully considered the medical and other 
evidence of record, the Board concludes that the veteran's 
major depression is not related to service, as it was not 
demonstrated in service or until many years thereafter.  The 
record shows that he was not diagnosed with depression until 
the 1990's, some twenty years after service discharge.  

To the extent that the veteran himself is attempting to 
establish that his depression is related to service, although 
he is competent to report on his symptoms, as a layperson 
without medical training he is not competent to comment on 
medical matters such as diagnosis and etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

However, the veteran contends that his depression is related 
to his service in the Persian Gulf.  As noted, the 
controlling regulation provides that compensation is payable 
only for illnesses which "[b]y history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis."  38 C.F.R. § 3.317(a)(ii).  Because the 
veteran's psychiatric symptoms are attributed by the medical 
evidence to a specific diagnosis of major depression, that 
disability does not meet the requirements for service 
connection of a chronic disability of unknown diagnosis.  In 
this regard, the Board notes that on December 27, 2001, the 
President signed into law the Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107-103, 115 Stat. 976 
(2001).  That statute expands the definition of disabilities 
for which service connection can be presumptively granted for 
veterans of the Persian Gulf War to include a "medically 
unexplainable chronic multisymptom illness defined by a 
cluster of signs or symptoms," including chronic fatigue 
syndrome.  Public Law 107-103, § 202.  The veteran's 
complaints have not been attributed to a multisymptom illness 
that is medically unexplainable; the symptoms were attributed 
to the diagnosed major depression.  

Service connection as due to undiagnosed illness based on the 
veteran's Persian Gulf service is also not established, 
because there are diagnoses of a depression and major 
depressive disorder.  See 38 U.S.C.A. § 1117 (West Supp. 
2002); 38 C.F.R. § 3.317 (2002); 66 Fed. Reg. 56614-56615 
(Nov. 9, 2001).

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
depression.  




ORDER

Service connection for major depression, to include as due to 
an undiagnosed illness is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

